Appeal from an order of the County Court of Chenango County denying a motion in the nature of corarn nobis to set aside a judgment convicting petitioner of the crime of burglary in the third degree. We do not reach the merits of the application. The County Judge who heard the application was the District Attorney who prosecuted petitioner, and he was disqualified, in our opinion, to hear the matter (People v. Morgan, 277 App. Div. 956). Order reversed and the matter remitted to the County Court of Chenango County for a hearing before another County Judge. Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ., concur.